In a proceeding pursuant to CPLR article 78 to prohibit respondents from acting beyond their authority and to quash a certain subpoena, petitioner appeals from an order and judgment (one paper) of the Supreme Court, Kings County, dated February 11, 1976, which (1) granted respondents’ motion to dismiss the petition and (2) dismissed the petition. Order and judgment affirmed, with $50 costs and disbursements. The powers conferred upon the Attorney-General’s office by subdivision 3 of section 63 of the Executive Law were properly activated by the requests from the State Commissioners of Health and of Social Services (see Matter of L&S Hosp. & Institutional Supplies Co. v Hynes, 51 AD2d 515, affg 84 Misc 2d 431). The appointment of a Deputy Attorney-General to exercise such powers, including the issuance of subpoenaes on behalf of a Grand Jury, was proper (see Matter of Shapiro v Chase Manhattan Bank, N. A., 84 Misc 2d 938, 943; Matter of L & S Hosp. & Institutional Supplies Co. v Hynes, supra). Respondents’ renewed application to dismiss the appeal is denied. Hopkins, Acting P. J., Martuscello, Latham, Cohalan and Hawkins, JJ., concur.